DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampsell (US 6995917) hereto after referred to as D1.

With regard to claim 1, D1 teaches an optical device, in at least figure 13 and 17; comprising: a first polarization selective reflector (236); and a second polarization selective reflector (254) positioned relative to the first polarization selective reflector so that the first polarization selective reflector (236) directs first light having a first polarization toward the second polarization selective reflector (254) and the second polarization selective reflector (254) directs second light having a second polarization toward the first polarization selective reflector (236), wherein: a first plane defined by the first polarization selective reflector (236) intersects a second plane defined by the second polarization selective reflector (254) at a first angle (right angle).

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 17; wherein the second light is a portion of the first light.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 17; wherein the first angle is an acute angle, and the first angle is measured from a portion of the first plane that directs the first light to a portion of the second plane that directs the second light.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 17; wherein the first angle is approximately 45°.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 17; further comprising a prism assembly (236), wherein the first polarization selective reflector is disposed along a diagonal of the prism assembly.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 17; wherein the first polarization selective reflector (236) is configured to reflect light having a polarization different from a polarization of light reflected by the second polarization selective reflector (254).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 further teaches an optical device, in at least figure 17; further comprising a first prism (236), wherein the second polarization selective reflector (238) is disposed on a first surface of the first prism, and light enters the optical device at a second surface parallel to the first surface.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 further teaches an optical device, in at least figure 17; wherein the first polarization selective reflector (236) is configured to reflect light having a polarization identical to a polarization of light reflected by the second polarization selective reflector (254).

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches an optical device, in at least figure 17; further comprising a first prism (236), wherein the second polarization selective reflector (238) is disposed on a first surface of the first prism (236), and light enters the first prism at a second surface perpendicular to the first surface.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 17; wherein the first angle is approximately 90 degrees.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches an optical device, in at least figure 17; further comprising: a first prism (236), wherein the first polarization selective reflector (diagonal of 236) is disposed on a first surface of the first prism and the second polarization selective reflector (238) is disposed on a second surface of the first prism.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 14; further comprising: a second prism (256); and a third prism (fig. 19), wherein the second prism is in contact with the second polarization selective reflector (diagonal of 256), and the third prism is in contact with the first polarization selective reflector.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches an optical device, in at least figure 17; wherein the first polarization selective reflector (236) is configured to direct first light having a first nonplanar polarization toward the second polarization selective reflector (256) and the second polarization selective reflector is configured to direct second light having a second nonplanar polarization toward the first polarization selective reflector.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 17; wherein the first polarization selective reflector (236) is configured to direct first light having a first nonplanar polarization toward the second polarization selective reflector (256) and the second polarization selective reflector is configured to direct second light having a second nonplanar polarization toward the first polarization selective reflector.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 17 and Col. 15 Ln. 25-50; wherein the first angle is an acute angle, the first angle is measured from a portion of the first plane that directs the first light to a portion of the second plane that directs the second light, and the first polarization selective reflector is disposed along a diagonal of the optical device.

With regard to claim 19, D1 teaches a method, in at least figure 17; comprising: coupling a first polarization selective reflector (236) to a second polarization selective reflector (256) so that a first plane defined by the first polarization selective reflector intersects, at a first angle (right triangle), a second plane defined by the second polarization selective reflector (256) so that the first polarization selective reflector (236) is configured to direct first light having a first polarization toward the second polarization selective reflector (256) and the second polarization selective reflector (256) is configured to direct second light having a second polarization toward the first polarization selective reflector (236).

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 19, wherein D1 further teaches an optical device, in at least figure 17; wherein: coupling the first polarization selective reflector (236) to the second polarization selective reflector (256) comprises disposing the second polarization selective reflector (256) on a first surface of a prism and disposing the second polarization selective reflector (256) on a second surface of the prism; the first angle is approximately 90 degrees; and the first polarization is identical to the second polarization.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampsell (US 6995917) hereto after referred to as D1 as applied to claim 1 above, and further in view of McGuire (US 20070252954) hereto after referred to as D2.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 17; wherein a projection of the first polarization selective reflector (236).
However D1 fails to expressly disclose a plane defined by a spatial light modulator is rectangular.
In a related endeavor, D2 teaches an optical device, in at least figure 10; a plane defined by a spatial light modulator (236) is rectangular.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the spatial light modulator placement of D2 for the purpose of better phase modulating and returning light into the optical assembly.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 17; wherein the first polarization selective reflector (236) is positioned  to direct third light having a third polarization, distinct from the first polarization, along a first direction and the second polarization selective reflector is positioned relative to the first polarization selective reflector to direct fourth light having the third polarization along the first direction.
However D1 fails to expressly disclose relative to a spatial light modulator
In a related endeavor, D2 teaches an optical device, in at least figure 10; relative to a spatial light modulator (236).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the spatial light modulator placement of D2 for the purpose of better phase modulating and returning light into the optical assembly.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figure 17; wherein: a projection of the first polarization selective reflector (236) the first polarization selective reflector is larger than the first width, and the height is orthogonal to the first width.
However D1 fails to expressly disclose on a plane defined by a spatial light modulator has a first width; and a height of
In a related endeavor, D2 teaches an optical device, in at least figure 10; on a plane defined by a spatial light modulator (236) has a first width; and a height. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the spatial light modulator placement of D2 for the purpose of better phase modulating and returning light into the optical assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872